 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrown and Lambrecht Earth Movers, Inc. and Op-erating Engineers Local Union No. 3 of the In-ternational Union of Operating Engineers,AFL-CIO. Case 27-CA-777416 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANOn 21 January 1983 Administrative Law JudgeTimothy D. Nelson issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed cross-exceptions and a supportingbrief, as well as an answering brief in opposition toRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.The Administrative Law Judge stated in sec. I,A, of his Decision thatlaborers were excluded from the petitioned-for unit and the election oc-curred on December 12, whereas the record shows that laborers were in-cluded in the unit and the election occurred on December II. Further,the Administrative Law Judge stated inadvertently at fn. 22 that certiora-ri review had been denied in NLRB v. Transportation Management Corp.,674 F.2d 130 (Ist Cir. 1982), whereas certiorari review was granted, 103S. Ct. 372 (1982).2 We adopt the Administrative Law Judge's dismissal of an allegedviolation of Sec. 8(a)(1) of the Act growing out of a conversation be-tween Terry Carlen and Supervisor Bruce Hutton. In so doing, we relyon the credited testimony of Carlen that the conversation was one ofmany between the men, most of which were initiated by Carlen and oftenincluded solicitations of the other's union sentiments. (Hutton himself wasa member of another local of the same international union.) That Hutton,on this occasion, was the initiator of the conversation does not raise hisinquiry as to why Carlen thought so much of the Union into a violationof the Act under PPG Industries, Lexington Plant. Fiber Glass Division,251 NLRB 1146 (1980). This casual conversation was part of a larger dia-logue between the men and does not manifest the kind of discouragementof union activities which PPG Industries, supra, seeks to prevent.Chairman Dotson would also dismiss the alleged violation. FollowingMember Hunter's dissenting opinion in Donnelly Co., Division of Brock-house Corp., 265 NLRB No. 196 (1982), he would overrule PPG Indus-tries and its rule with regard to questioning known union adherents as totheir union sentiments.a We agree with the Administrative Law Judge that reinstatement isan inappropriate remedy as work on the Intermountain Power Projectwas of limited duration; however, we shall modify his recommendedremedy, Order, and notice to require Respondent to send a letter toGerald Briggs and Terry Carlen stating that they will be considered eligi-ble for employment in the future at any of Respondent's projects if they267 NLRB No. 35ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Brown and Lambrecht Earth Movers, Inc., Delta,Utah, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified.1. In paragraph I change "in any other like orrelated manner" to "in any like or related manner."2. Substitute the following for paragraph 2(a):"(a) Make employees Gerald Briggs and TerryCarlen whole, with interest, for, respectively,having prematurely laid Briggs off on December 3,1981, and for having refused to recall both Briggsand Carlen when work on the IPP was resumed in1982, and assure them in writing of their future eli-gibility for employment by Respondent in themanner and to the extent set forth in this Deci-sion."3. Substitute the attached notice for that of theAdministrative Law Judge.should choose to apply for employment at any of them. Respondent isnot required to offer Carlen and Briggs employment at other projects butonly to consider them for employment on a nondiscriminatory basis. AlMonzo Construction Co., 198 NLRB 1212, 1219 (1972).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the chanceto introduce evidence and arguments, the NationalLabor Relations Board has found that we violatedemployee rights in connection with our IPP job atDelta, Utah, by laying off Gerald Briggs before hewould otherwise have been laid off for the winter,and by refusing to recall Gerald Briggs or TerryCarlen when work resumed on that project in thespring, all because Gerald Briggs and Terry Carlensupported Operating Engineers Local Union No. 3of the International Union of Operating Engineers,AFL-CIO, in its organizing campaign at the IPPjob in the autumn of 1981. The Board has orderedus to stop violating employees' rights under Feder-al law and to live up to the promises in this notice.The National Labor Relations Act gives em-ployees the right to form, join, or assist unions,to bargain collectively with their employersthrough representatives freely chosen by a ma-186 BROWN AND LAMBRECHT EARTH MOVERSjority of them, to engage in other group activi-ties for their mutual aid and protection, on thejob, and to refrain from such activities unlessthat right has been limited by a lawful union-security agreement with an employer requiringemployees to join a union after they have beenemployed for a certain grace period.WE WILL NOT lay off or fail to recall em-ployees from layoff in order to discouragemembership in Operating Engineers Local 3,or any other union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bythe Act.WE WILL make whole Gerald Briggs andTerry Carlen, with interest, for the unlawfuldiscrimination we practiced against them, andWE WILL assure them in writing that they areeligible for future employment by us.BROWN AND LAMBRECHT EARTHMOVERS, INC.DECISIONSTATEMENT OF THE CASETIMOTHY D. NELSON, Administrative Law Judge:Timely unfair labor practice charges were filed by Oper-ating Engineers Local 3 (Union) against Brown andLambrecht Earth Movers, Inc. (Respondent), on March22, 1982.' Following an administrative investigation intothem, the Regional Director for Region 27 of the Na-tional Labor Relations Board (Board) issued a complaintand notice of hearing against Respondent on May 27.The complaint alleges, in substance, that Respondent, fordiscriminatory reasons relating to their organizing activi-ties for the Union, prematurely laid off equipment opera-tor Gerald Briggs in early December and refused torecall him when construction resumed in the spring andthat Respondent similarly refused to recall equipment op-erator Terry Carlen when work resumed in the spring.2The complaint also alleges that Respondent's agentsmade unlawfully coercive statements to employees bear-ing on their union activities.Respondent duly answered, admitting thesupervisory/agency status of certain named individualsand that its operations were properly subject to theBoard's jurisdiction, but denying any substantive wrong-doing.I heard the matter in trial at Salt Lake City, Utah, onNovember 9 and 10, 1982. I have given close considera-This case concerns events occurring over the period autumn 1981 toearly spring 1982. The calendar year of events described below willtherefore be apparent solely from the month references.I Unlike Briggs' early December layoff, Carlen's layoff in late Decem-ber is not alleged to have been unlawful.tion to the post-trial briefs filed by the parties and, uponthe entire record3I make these:FINDINGS OF FACT AND PRELIMINARYCONCLUSIONSA. Background and OverviewRespondent, an Illinois corporation engaged generallyin earth moving and related heavy construction work,was the contractor engaged in site preparation and road-bed clearing on the preliminary stages of the construc-tion of a large power plant at Delta, Utah,4known asthe Intermountain Power Project (IPP). The major por-tion of Respondent's work on the IPP took place be-tween September and June.Tom Lambrecht, one of Respondent's executive offi-cers, was in regular telephonic contact with the jobsitefrom his offices in Illinois, and also made occasionalvisits to the site. Day-to-day control of the Delta oper-ation was exercised by Respondent's Project ManagerElmer William (Bill) Block, who was also responsible fordecisions about the hiring, layoff, and firing of employ-ees. James Florey was a project administrator, involvedin administrative duties which were performed in theconstruction office maintained by Respondent near thejobsite. Crew foremen directly supervised various onsiteoperations. 5At full complement in the period between Septemberand late November, Respondent employed as many as130 persons working in heavy equipment operation andlaboring capacities. Those employees were not represent-ed by a union. On September 28, however, the Unionfiled a representation petition in Case 27-RC-6274 seek-ing an election in a unit of equipment operators and re-lated miscellaneous classifications (but excluding, amongothers, laborers). An election was held on December I1,which the Union lost by a vote of 49 to 30, with 13 non-determinative challenged ballots. Despite the Union's ob-jections, the Board certified the results on June 21, 1982.Alleged discriminatees Terry Carlen and GeraldBriggs were prounion activists in the preelection organiz-ing drive and campaign, both of them securing severalauthorization cards from their fellow operators and oth-erwise talking up the Union and also serving as theUnion's official observers at the December 12 election.Respondent's agents, including Project Manager Block,readily concede that they knew of Briggs' and Carlenprounion activities, along with those of other operators;and there were, admittedly, many conversations betweenRespondent's agents and known prounion employees (in-cluding Briggs and Carlen) on the subject of the unionI The record was held open until the due date for receipt of briefs forthe purpose of permitting the parties to furnish a stipulation regarding theprecise dates when a certain Charlie Spires occupied status as the statu-tory supervisor and agent of Respondent. Such a stipulation was timelyfurnished by the parties and I received it into evidence and closed therecord by written order dated December 10, 1982.4 Respondent annually purchases and receives goods and materialsvalued in excess of $50,000 directly from points and places outside Utah.s Any person identified hereafter as a foreman has been admitted byRespondent to be a "supervisor" within the meaning of Sec 2(1 I) of theAct.187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrive. Respondent's agents campaigned actively, allunder the general advice and supervision of RichCurren, a private labor relations consultant.Carlen and Briggs were among the first group of oper-ators hired directly by Block at the start of IPP sitepreparation work in September. Carlen had worked forRespondent on other construction projects in the Mid-west and his work background was personally known toBlock. As is discussed in greater detail below, Blockmaintains that both Briggs and Carlen revealed undesira-ble performance traits on the IPP, linked to a poor "atti-tude"; but Block concedes that each was an able and ex-perienced operator of the types of heavy equipment usedby Respondent on that job.Briggs was working as a night-shift loader operatoruntil early November, when he was reassigned to theday shift. Block testified without contradiction that thenight-shift operator complement was cut back from 40 to12 at this time. Almost all of those operators were appar-ently retained, however, just as Briggs was.6Briggs was selected by Block for layoff on December3, a point roughly 2-1/2 weeks before the December 20date on which the largest group of remaining operatorswas laid off in connection with a general winter shut-down.7Carlen was laid off on December 19. Neither Carlennor Briggs was told at the time of layoff that he wouldnot be recalled. Indeed, Block testified that he had notformed any specific intention not to recall Briggs orCarlen when they were laid off. Rather, Block testifiedin substance that he was unimpressed by their perform-ance in September through December and was thereafterable to find adequate, qualified help for the renewed op-erations in February without ever having to resort to re-calling Briggs or Carlen.6 Respondent suggests otherwise-that Briggs received special treat-ment in surviving the reduction in the night-shift complement whereasmost others did not. (Resp. br. at 3) Resp. Exh. 2, a job history summaryfor each employee, contradicts this, however, for it shows that, at best,only five operators were actually laid off in or around early November,thus warranting the conclusion that other operators removed from thenight shift were, like Briggs, reassigned to day-shift positions. And see fn.7, infra.7 Respondent makes a number of contentions about others laid offbefore the December 20 layoff. These contentions are all purportedly de-rived from Resp. Exh. 2, but they do not seem to be well supported frommy own analysis of that exhibit. For example, Respondent asserts (at br.p. 3) that "18 other operators were layed [sicl off between the dates No-vember 22nd and December 9th." Apart from the seeming arbitrarinessof the period selected (commencing on a Sunday and ending on aWednesday), Respondent apparently treats as a "layoff" any operatorwhose name appears in the "Term. Date" column for the selected period.The exhibit was not adequately qualified to be used for that purposehowever; and, absent such proper qualifying foundation, I would morereadily assume that at least some of the operators listed in the "Term.Date" column were either quits or discharges for cause and not merely"layoffs" (with expectancy of recall) on the dates shown. This latter con-clusion is also supported by the fact that some operators are includedunder both the "Date of Layoff" column, as well as the "Term. Date"column (e.g., Briggs and Carlen) whereas most of the operators in the"Term Date" column are not included in the "Date of Layoff" column.At best, therefore, Resp. Exh. 2 is inconsistent in its format. It also suffersfrom other inconsistencies (both internal and with other uncontrovertedand credible record evidence) too numerous to warrant detailing. Exceptas specifically noted above and below, therefore, I do not find that exhib-it to be reliable.Respondent acknowledges on brief, and the recordlikewise shows, that most of the operators originally em-ployed in the autumn were recalled for work in the earlyspring.8Respondent further admits, and its Exhibit 2likewise shows, that 10 operators were hired in 19829who had not previously worked for Respondent in1981-all but 2 of those having been referred to Re-spondent by a local "Job Service" agency and whoseskills therefore were not personally known to Blockwhen he hired them.B. Alleged 8(a)(1) Violations and Other EvidenceSuggesting Respondent's Union-Related HostilityTowards Briggs and CarlenBriggs' and Carlen's disputed versions of certainunion-related conversations with supervisory agents ofRespondent are the evidentiary bases on which the Gen-eral Counsel claims that Respondent's agents made state-ments violative of Section 8(a)(l). And, with the excep-tion of two additional alleged statements made by Blockand by Project Administrator Florey to office employeeLinda Thomas, Briggs' and Carlen's disputed versionsare also the bases on which the General Counsel rests inasserting that Respondent harbored animosity towardsthem because of their union activities and was moved bythat animus to curtail their employment on the IPP.Because there are essentially irreconcilable testimonialdisputes between Briggs and Carlen and the supervisoryagents, credibility determinations will be necessary ineach instance. Each party, recognizing this, has argued atsome length on brief that opposing witnesses should bediscredited because they had some institutional or per-sonal "interest" or bias. While such considerationscannot be ignored, I do not find them persuasive inreaching conclusions below. Thus, it is necessarily truethat Carlen and Briggs had personal stakes in the out-come which may have tainted their testimony. Similarly,Linda Thomas, the third witness for the General Coun-sel, was shown eventually to have left Respondent'semploy under bitter circumstances and she clearly re-tained a strong residue of resentment over what sheviewed as unfair treatment at Respondent's hands. But,as the General Counsel effectively established, Respond-' Purportedly relying on data gleaned from Resp. Exh 2, Respondentclaims here that of 93 operators employed at one point or another in1981, 65 were recalled between February and April 1982, while 36 suchoperators were not. While Respondent's figure of 93 operators employedin 1981 appears to be correct (counting Beardsley, see fn. 9), it is hot evi-dent how Respondent derived the remaining figures of 65 recalls and 36nonrecalls. There is, moreover, a facial difficulty in accepting Respond-ent's latter figures since they total 101-not 93, the 1981 base figure posit-ed by Respondent. I have found Resp. Exh 2 to be too ambiguous tojustify anything more than the conclusion that most 1981-employed oper-ators were recalled in 1982. And, bearing in mind, as discussed previouslyin fn. 7, that at least some of the 1981-employed operators must havefully severed their employment tie by voluntary quit or discharge forcause before the spring recall, I would infer that the number of nonre-called but still eligible operators from 1981 was lower than the base figureof 93 used by Respondent This would, in turn, make the percentage ofsuch eligible operators who were recalled in 1982 larger than Respond-ent's figures would suggest.I Ignoring as a plain error the hiring date of "10/02/82" shown onResp. Exh. 2 for operator Beardsley who is otherwise shown to haveworked in 1981 and to have been "terminated" in December.188 BROWN AND LAMBRECHT EARTH MOVERSent's supervisory witnesses, long-time employees of Re-spondent, usually with other family members in Re-spondent's employ, could reasonably be suspected also ofa temptation to shade their testimony (especially regard-ing allegedly violative statements attributed to them).But these countervailing "probability" arguments tend tocancel out one another, and I therefore do not rely onthem.What has influenced me in findings below was thepresence or absence of real conviction or coherence ineach witness' account, warranting these summary gener-alizations: Briggs was an often-confused, vague, and in-consistent witness in reporting conversations with super-visors which are alleged to violate Section 8(a)(l). Histestimony in this area also lacked conviction and suggest-ed a degree of improvisation. Carlen testified with great-er apparent conviction and memory for detail, but, as toone key account discussed below, he engaged in a signifi-cant shift, seemingly shaping his account to adapt to apotentially damaging trial development. By contrast,with one exception, in denying the 8(a)(1) or "animus"testimony of Briggs and Carlen, the supervisors testifiedwith more impressive conviction and an ability to recalltangential details which inspired greater confidence.Thus, influenced by these demeanoral and related as-pects, I find as follows regarding certain conversationswith supervisors testified to by Briggs and Carlen:Briggs testified about two conversations in Octo-bert0-one with a day-shift foreman, Norm Phillips,while Phillips was driving Briggs to the jobsite as a per-sonal accommodation; the other with his own foremanon the night shift, Jim McWilliams. As to his conversa-tion with Phillips, Briggs' version, in summary, is thatthe two men were talking about aircraft and that Briggschanged the subject and asked Phillips what Briggs'chances might be to stay on as an employee of Respond-ent after the IPP work was completed. Phillips then as-sertedly replied that Briggs' chances would be "slim" ifBriggs "would continue in talking about union organiza-tion." I Following a leading question, Briggs also re-called that Phillips said that Briggs was "doing too muchtalking about the union around other employees" andthat if he "continued," he "would have some difficultproblems with employment."For reasons summarized earlier, I found more convinc-ing Phillips' versions, in substance, that no such ex-change took place during the ride which Phillips admit-tedly gave to Briggs, and that the only time anything re-sembling such a discussion took place was at a later time,on the jobsite during a lull in work activity. Phillips re-calls that Briggs speculated aloud at the jobsite thatBriggs' affiliation with an Operating Engineers Local inPeoria, Illinois, might be of some use to him in securingwork on jobs which Respondent ran on a "union"to Briggs was led by the General Counsel to acknowledge that themonth in which these alleged conversations occurred was OctoberBriggs was no more precise about when they occurred or which oc-curred or which occurred first.I This is one of the several formulations Briggs gave when questionedon the subject at various points during direct and cross-examination.basis. 2 And Phillips states that he agreed that such anaffiliation might do Briggs "some good" on future"union" jobs. He also recalls saying that Briggs' PeoriaLocal affiliation would "not do him any good on theI.P.P. site for, at least, the present scope of B & L'swork there because ...it would be done on a non-union basis."The General Counsel does not argue that Phillips' ad-mitted version violated Section 8(a)(1). A case couldnevertheless be made that Phillips' admitted remarkmight violate Section 8(a)(1) as tending to encourage em-ployees in the belief (contrary to law) that a union affili-ation could be of some advantage in securing initial em-ployment on a "union" job. In context, it would be diffi-cult to conclude, however, that Phillips' admitted laterremarks-that Briggs' union affiliation would "not dohim any good on the I.P.P. site"-were intended to, ordid, amount to a caution against engaging in organizingactivities for the Union. Rather, in context, they appearto convey the message simply that, since that IPP jobwas nonunion, Briggs' affiliation with the Peoria Localwould be of no particular advantage to him in retainingemployment.In any case, the credited testimony is a far cry fromthe allegation in the complaint that Phillips "interrogatedan employee concerning his union activity and orderedhim to discontinue his union activity" (emphasis sup-plied). I would, therefore, dismiss that allegation. Nei-ther, in my opinion, does the credited testimony suggestany particular animus on Phillips' part towards Briggsbecause of his union activities. For that reason, I ignorethe Phillips-Briggs exchange in assessing the allegedcases of unlawful discrimination against him.As to the McWilliams conversation, I do not believeBriggs' testimony to the effect that McWilliams tookBriggs aside and asked him if he "knew what [he] wasdoing to represent the Union" and then delivered somekind of tirade involving threats to see that Briggs wouldbe terminated if he were to continue in his organizing ef-forts. Apart from obvious discrepancies among his var-ious versions of the exchange, Briggs appeared at timesto go well beyond mere misrecall into the zone of inven-tion. For example, he averred at one point that McWil-liams had even stated that he would never have hiredBriggs if the decision had been left up to him (in Briggs'words: ". ..he would fire me from day one. He wouldnot even have accepted me"). When I then asked Briggsif McWilliams had specifically stated why he wouldnever have hired Briggs, Briggs had no difficulty in "re-calling" additionally that McWilliams had actually statedthat it was "because" Briggs was "union-affiliated." Else-where, however, Briggs acknowledged that his union ac-tivities on the IPP site did not begin until some weeksafter he started working there; and there is no evidencethat his affiliation with the Peoria Local was ever knownto Respondent's agents at the time he was hired.Independent of these considerations, McWilliams'denial of Briggs' account was credibly uttered and what12 It is uncontradicted that Respondent has, on some of its projects,recognized and contracted with a local affiliate of the InternationalUnion of Operating Engineers189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe admits to having said to Briggs on the subject of theUnion ("I just didn't believe in paying somebody to findwork for me") is legally innocuous.13 I would, therefore,dismiss the complaint allegation that McWilliams unlaw-fully "interrogated" and "threatened" Briggs about hisunion activities. In addition, I find nothing in the cred-ited testimony here that would suggest animus againstBriggs or a predisposition to discriminate against him be-cause of his protected union activities (as distinguishedfrom work-interruptive activities).Carlen testified about three separate, union-related dis-cussions with supervisory foremen-one with his fore-man, Bruce Hutton, and two with Charlie Spires, de-scribed by Carlen as an "old friend" who resided at thesame trailer park as did Carlen and other operators. Eachof these is relied on by the General Counsel as evidenceof Respondent's hostility towards Carlen's union activi-ties, although only two of them are alleged as 8(a)(l)violations.As to his conversation with Hutton, Carlen testified asfollows under examination by the General Counsel:Q. Did you ever speak with Bruce Hutton aboutthis? ["the union"]A. I spoke to all the foremen, the supervision.The only one I didn't talk to was Tommy Lam-brecht or Mr. Brown, but otherwise, I spoke to ev-eryone from there on down.Q. Was there a conversation in particular withMr. Hutton where he asked you about the union?A. Oh, yes, a number of occasions. One in partic-ular where I was rather upset with him one noonhour. I said, "Why in the world are you against theunion?"Q. Who was present when you had this conversa-tion?A. I don't recall who was present. I don't recallwho was present.Q. Was that at the jobsite?A. Yes, it was during noon hour.Q. Do you recall when it was, when this tookplace?A. No, but I spoke to him many times.JUDGE NEL.SON: IS this paragraph 5(a)?MR. CHAVEZ: YesBY MR. CHAVEZ:Q. What was said in that conversation with Mr.Hutton?A. Well I asked him why, I said, "You have car-ried a union card longer than 1. What are youagainst the union for?"And he says, "I don't think it is a good local."I said, "Well that's beside the point. There isother locals. There will be other trades coming onis McWilliams stated that in an entirely unrelated event, when produc-lion had stopped and he had received a report that Briggs and otherswere signing union cards and/or reading union literature while supposedto be working, he went to the area and told the assembled workers,Briggs included, that "If they didn't get to work and if [he] caught themdoing it again, [He would] fire them." This was not alleged in the com-plaint nor litigated at trial, nor argued on brief as an independent viola-tion and I would not so find on this record, crediting McWilliams' ac-count of the circumstances.this project to do the work. It won't just be local3."He said, "That part don't worry me any. I don'texpect to be here that long anyway."Q. How did this conversation begin?A. Well, I was for the union and he was againstit. What do you mean how it began? In what sense?What day it began?Q. No, who initiated the conversation? Was Mr.Hutton doing anything at the time?A. Yeah, I think he brought it up at the time.Most of the time I brought it up, but I think at thistime he brought it up.Q. What did he ask you or tell you?A. He asked me why I though so much of theunion, and I explained to him why, because of thebenefits, later outcome after it is organized, work-manship so far as health and welfare, working con-ditions.Hutton testified for Respondent and did not directlydeny that the exchange occurred as Carlen reported it;although Hutton testified generally regarding his severalunion-related conversations with Carlen that it hadalways been Carlen who had "initiated" them. I creditCarlen's essentially undenied account, including his spe-cific recollection as to who "initiated" this particularconversation, viewing Hutton's general suggestion to thecontrary as reflective of no clear recollection on his part.As noted by the General Counsel on the record, thisincident is the subject of a complaint allegation that Re-spondent, through Hutton, violated Section 8(a)(l) by"interrogating" Carlen "concerning his union activitiesand sympathies." The General Counsel ignores thematter in his brief; and, were it not for the Board's hold-ing in PPG,14 I would be inclined to treat the GeneralCounsel's silence on the question of the legality of Hut-ton's conduct as an abandonment of the allegation. Thiswould be consistent with my own view that any "inter-rogation" in the episode decribed by Carlen is hard tospot and, once identified (i.e., "He asked me why Ithought so much of the union ..."), it is yet more diffi-cult to identify any coercive quality to the question. Thisis especially so when one considers the essentially infor-mal, man-to-man setting described by Carlen, in whichCarlen is admittedly talking with a low-level foremanwho, consistent with construction industry practice, him-self holds membership in a sister local of the Internation-al Union.PPG, supra, nevertheless requires me to take the matterseriously as a potential 8(a)(1) violation, even if the Gen-eral Counsel has chosen not to address the point. ForPPG reflects a disposition by the Board to treat as un-lawful "probing" any such questioning, even when di-rected at a visible and outspoken union advocate. Thus,the Board summarily stated in PPG, supra at 1147:14 PPG Industries, 251 NLRB 1146 (1980).190 BROWN AND LAMBRECHT EARTH MOVERSThe type of questioning at issue15conveys an em-ployer's displeasure with employees' union activitiesand thereby discourages such activities in thefuture. The coercive impact of these questions is notdiminished by the employees' open union support orby the absence of attendant threats.The question persists, however, whether PPG was in-tended to rule out from consideration the surroundingcontext in determining whether a supervisor's question toan employee to the effect: "Why do you want theUnion?" is unlawfully coercive.Due respect must be given to the presumption of coer-civeness which the Board evidently attaches to suchquestioning. But the difficulties are manifold in treatingthe quoted language in PPG, as creating anything morethan a presumption of illegality when such a question isasked. First, there are inherent difficulties, not requiringelaboration here, with any per se rules in this area. Morespecifically, to treat the Board's statement in PPG as cre-ating a per se rule will, upon analysis and logical exten-sion, yield legally incongruous results. Thus, the statedrationale in PPG is that such "questioning conveys anemployer's displeasure with employees' union activities.." (emphasis supplied) which displeasure "thereby dis-courages such activities in the future." But the Boardmust have intended that some limits be placed on thenotion voiced in PPG that an expression of employer"displeasures" towards organizing activities will violatethe Act. For, it is established in the so-called free speechprovisions of Section 8(c) of the Act that an employermay express "views, argument, or opinion" so long as"such expression contains no threat of reprisal or forceor promise of benefit." And it would be incongruous forit to be established that an employer may directly ex-press his "view" or "opinion" about having a union (e.g.,"I don't want a union")-itself necessarily expressing his"displeasure" with the notion-and yet to hold, as PPGarguably does, that an indirect expression of employerdispleasure through the use of the question "Why do youwant a union?" violates Federal labor law. Accordingly,something more than the mere communication of em-ployer displeasure must be lurking in such a supervisoryquestion for it to violate Section 8(a)(1). That is, theremust be some implicit suggestion that the employer's dis-pleasure will manifest itself in some act of reprisal orforce or conferral of a benefit. And to recognize thatthese conditions must obtain before the expression of anemployer's "displeasure" will violate the Act is to ac-knowledge that context and other surrounding circum-stances must be examined to reach a result consistentwith the governing statute.I am thus persuaded that I may not ignore context inmy analysis of the Hutton-Carlen episode. And, consider-ing the contextual features detailed earlier, I find it diffi-l' The "questioning at issue" occurred in a variety of factual settingsin PPG but included two instances in which different supervisory fore-men had, respectively (using the Board's characterization of the evi-dence), "asked [a known supporter of the union] what she thought theUnion would do for employees," and "solicited her thoughts about whatthe Union could accomplish." 251 NLRB at 1147. It is plain from thequoted main text that the Board was treating these instances as legallyindistinguishable from the others also cited.cult to conclude that Hutton's question to Carlen reason-ably tended to communicate to Carlen that Respondent'sdispleasure with Carlen's union activities'6would mani-fest itself in acts of reprisal or other coercive measures. Iwould therefore dismiss the complaint allegation linkedto this noontime exchange between Hutton and Carlen.Neither would I find it to add much to the pool of em-ployer animus against Carlen which this record mightotherwise disclose.Carlen's accounts of the two conversations which hehad with his "old friend," Foreman Charlie Spires,would, if believed, provide substantial evidence of Re-spondent's hostility towards Carlen and a predispositionto discriminate against him because of his union activi-ties. In substance, Carlen avers that Spires confided tohim first (in the preelection period) that his union activi-ties would adversely affect Carlen's employment pros-pects, in part because "Tommy Lambrecht don't like it";and, later (in the spring when Carlen was awaitingrecall) that Project Manager Block told Spires thatCarlen would not be recalled by Respondent and thatCarlen should "have the union get him a job."'7Forreasons detailed above, I found Spires' denials of Carlenaccounts of the two conversations to be more convinc-ing. In addition, I am influenced by suspicions about Car-len's candor due to a shift in his testimony which devel-oped after it appeared from Spires' testimony that Spiresmight not have been cloaked with supervisory authorityat the time that Carlen originally stated that Spires relat-ed to Carlen the arguable "admission" that Block hadsaid that Carlen should "have the union get him a job."In substance, Carlen initially placed the timing of this ar-guable admission at the point in the "middle or the latterpart of February" when Respondent had just called "10or 15 men back to work." Later, however, it developedfrom Spires' accurate testimony that he was first recalledabout his point (mid-late February) as a nonsupervisoryoperator, and was not reassigned to a supervisory fore-man's post until over a week later. Carlen was then re-called to the witness stand at the rebuttal stage and wasthen able to recall somehow that the "admission" bySpires occurred "three to four weeks after he [Spires]went to work." Carlen was present in the hearing roomduring a colloquy between and among counsel and thebench wherein the legal significance of the timing of thealleged "admission" was discussed in some detail.' AndI regard the shift in his testimony as to the timing as sug-gestive of a tendency to invent, causing me to doubt, in-a" It deserves emphasizing that it is not open to dispute at this levelwhether the question "Why do you want the Union?" will communicatean employer's displeasure with union activity. That issue is settled unmis-takably in PPG. I am thus bound to presume herein that Hutton's ques-tion to Carlen conveyed a message that Respondent was displeased withhis union activities. For the reasons outlined in the main text, however,this does not end the inquiry which I am charged with making.17 The first of Spires' quoted statements is alleged to violate Sec.8(aXl); the second one, unaccountably, is not.i" If Spires had been a supervisory agent when making the statementin question, it was properly receivable, notwithstanding its hearsay qual-ity, as an admission of a party. If he was not a supervisor at the time,then his statement was mere inadmissible hearsay, since Spires possessedno capacity as an agent of Respondent to make an admission on itsbehalf See Fed. R. Evid. Rule 801(dX2XD).191 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdependent of Spires' denial, that the alleged statementwas ever made. Because I cannot treat Carlen's testimo-ny regarding Spires' alleged statements as reliable, I donot attempt to establish the precise timing of somethingwhich I am inclined to believe did not happen.The only other direct evidence of Respondent's hostil-ity towards Briggs and Carlen because of their union ac-tivities is in the testimony of former office employeeLinda Thomas, who performed a variety of services forRespondent's managers on the IPP and who identifiedherself with management's cause during the union cam-paign. Thomas credibly testified, without contradictionby Block, that she had reported to Block in early No-vember that Briggs was maintaining a notebook logabout mechanical problems with Respondent's equipmentfor potential submission to a public agency dealing withjob safety ("OSHA" was the term used by Thomas).Thomas reported that Block became angry when shetold him this, referring to Briggs as a "son-of-a-bitch"and recalling that Block had not only given Briggs hisjob but had also given him a direct $50 loan from hisown pocket to tide Briggs over until his first paycheck. Icredit Thomas' sincerely uttered and undenied accountregarding this incident.Thomas also testified about a conversation withProject Administrator James Florey on the morning afterthe representation election, after he had concluded anelection-related telephone conversation with Tom Lam-brecht. According to Thomas, after she had answeredthe phone and Lambrecht had asked her to put Floreyon the line, she overheard Florey make some referenceto Carlen appearing to be "sobered" after the election re-sults had been made known. Then, after Florey go offthe telephone, Thomas states that she asked Florey whatwould happen to Carlen, and that Florey replied to theeffect that Lambrecht had said that if the election hadbeen "lost," Carlen "was not to come back."Florey essentially denies the foregoing, couching hisdenial in the form of a lack of recollection. Moreover,Florey's denials were all linked to his recollection abouta call which he had received from Lambrecht on theevening of the day of the election itself, rather than onthe next morning, as related by Thomas. The GeneralCounsel argues, because of this latter feature, that Floreynever denied Thomas' testimony about a call on themorning of the day after the election. While it is con-ceivable that Florey's testimony on this subject wassimply an elaborate device to give the appearance ofdenying Thomas' account while preserving a certain in-sulation from a potential charge of perjury, I do not soconstrue it. I nevertheless found Florey's denials, such asthey were, to be somewhat hesitant and unconvincing.Balancing this against Thomas' apparently sincere anddetailed account, I credit Thomas.It should be added, however, in any findings bearingon the question of Respondent's animus towards the al-leged discriminatees, that Thomas also acknowledged oncross-examination that Respondent's Labor RelationsAgent Curren made statements immediately after theelection suggesting that Respondent bore Carlen no abid-ing ill will because of his prounion activities. Thus,Thomas recalled, and I find, that Curren said to her:"Linda, I want you to let Chief [Carlen's nickname]know that I respect him for everything that happenedout there, and I want you to let him know that hedoesn't have to worry about losing his job."Analysis, Further Findings, and ConclusionsConsidered alone, the foregoing findings, althoughoften unfavorable to the General Counsel's case, never-theless present a slender prima facie basis for concludingthat Respondent had discriminatory motives for the com-plained-of treatment accorded to Briggs and Carlen.Thus, in each case, the credited evidence shows that Re-spondent knew of their union activities, that it resentedthem to some degree,'land that Respondent took ad-verse action against them at a later point not so distantfrom their original union activities as to be dismissed as"remote."Respondent's defensive presentation consisted primar-ily of the testimony of Block, the decisionmaker, withsome degree of corroborative testimony from other fore-men. If given any degree of credence whatsoever,Block's testimony would be adequate to show that other,nondiscriminatory, motives also figured in Block's deci-sion first to lay off Briggs earlier than many of the otheroperators, and later to decide against recalling eitherBriggs or Carlen. This suggests that a "causation" analy-sis may be necessary, prescribed in Wright Line20as fol-lows:First we shall require that the General Counselmake a prima facie showing sufficient to support theinference that protected conduct was a "motivatingfactor" in the employer's decision. Once this is es-tablished, the burden will shift to the employer todemonstrate that the same action would have takenplace in the absence of the protected conduct. [251NLRB at 1089.]'9 Respondent's general resistance to being organized on the IPP jobalone ought to be sufficient to justify an inference that Respondent wouldrepresent prounion activists. This type of inferable animus is of differentcharacter, however, from that which is manifested in specific statementsof employer hostility directed at a particular union activist because of hisunion activities. For evidence of the latter type of animus, one wouldhave to point solely to Florey's admission to Thomas that Tom Lam-brecht was prepare not to retain Carlen if the election vote had gone thethe other way. And, in Briggs' case, the only such potential evidence inthis credited record would be Block's resentful statements upon learningfrom Thomas that Briggs was keeping a kind of "OSHA log." OSHA-filing activities by a single employee are protected by the Act under cur-rent Board interpretations (see, e.g., Alleluia Cushion Co., 221 NLRB 999,1000 (1975); Bighorn Beverage, 236 NLRB 736 752 753 (1978), enfd. asmodified in pertinent part 614 F.2d 1238 (9th Cir. 1980}). But it must fur-ther be recognized that the animus towards Briggs' OSHA-relatedrecords-keeping is not necessarily the same as resentment of Briggs' unionactivities. Here, however, I would not find it difficult to impute the sameresentment shown by Block towards the former type of protested activityto Briggs' union activities, especially since Briggs was, during the sameperiod, publicly distinguished in Respondent's eyes as a prounion activist,and it is likely that Block viewed the OSHA and union activities as relat-ed, if not distinguishable, phenomena. See, e.g., Green Country CastingCorp., 262 NLRB 66 (1982); Crown Cork & Seal Co., 255 NLRB 14, 38(1981), enfd. 691 F.2d 506 (9th Cir. 1982).20 Wright Line, 251 NLRB 1083 (1980), enfd. (expressing reservations)662 F.2d 899 (Ist Cir. 1981), cert. denied 455 U.S. 989 (1982). But seeNLRB v. Transportation Management Corp., 674 F.2d 130 (Ist Cir. 1982),cert. denied 103 S.Ct. 372 (1982).192 BROWN AND LAMBRECHT EARTH MOVERSI have found that the credited record presents a primafacie case of discrimination in violation of Section 8(a)(3)and (I). Under Wright Line, the burden has thus shiftedto Respondent to "demonstrate" that it would not havetaken the action it did against Briggs and Carlen had itnot been for their protected activity. It is my ultimateconclusion that Respondent has not met this burden2'and that, indeed, in the course of presenting its defense,it has created additional suspicion about its actions. Itsdefensive presentation has, indeed, tended to the whole,to reinforce, rather than to undermine, the prima facie in-dications that unlawful considerations actually "caused"the adverse action against Briggs and Carlen. ShattuckDenn Mining Corp., 157 NLRB 1328, 1336 (1965), enfd.362 F.2d 466, 470 (9th Cir. 1966). More particularly, forthe reasons set forth below, I do not find in Briggs' orCarlen's case that the reasons expressed by Block trulyfigured in his decisions to affect their tenure adversely.Rather, I find that Block was solely influenced by un-lawful considerations in those cases-thus obviating aWright Line analysis which presupposes the existence of"dual motives" (251 NLRB at 1083-84).22Dealing first with Block's alleged reasons for layingoff Briggs (and, later, for not recalling Briggs to work),Block's various explanations tended to be either vague,internally inconsistent, or false. Asked during adverse ex-amination to give his reasons for laying off Briggs onDecember 3, Block responded: "I don't know. No longerneeded that machine, and part of his absenteeism fromthe job, and general work attitude."As to the implicit suggestion by Block that Briggs waslaid off on December 3 because of an absence of workfor his particular "machine," these features deserve note:First, there is an absence of any real claim by Block thatthere was some particular incident which prompted thedecision to lay Briggs off on December 3. That therewas reduced demand for compactor operators (Briggs'"machine" at that time referred to by Block),23whileundisputed, does not support the corollary claim implicitin Block's remarks; i.e., that there was no other work forBriggs. Indeed, the record shows that other, less-experi-enced operators who had been on the job less time thanBriggs were retained to operate equipment which Briggswas able to operate.24And, recognizing that Briggs had2' I note that the Board and some courts of appeal are in disagreementas to the precise nature of the employer's burden after a prima facie caseof unlawful discrimination has been made out, and that these issues arethe subject of certiorari review by the Supreme Court in NLRB v. Trans-portation Management, supra. In any case, I do not find Respondent's de-fense to have brought the record back to a state of "equipoise" on theultimate discrimination issue (see, e.g., the First Circuit's discussion inNLRB v. Wright Line, 662 F.2d at 904-905).22 Necessarily, the same considerations would cause me to reject Re-spondent's defense as inadequate to meet its Wright Line burden if. ar-guendo, it had "dual motives."23 Compactors continued to be used thereafter, but on a reduced scale.24 For example, Linda Thomas credibly testified that her son, DavidFehmel, and his friend, Neil Abbott, had come to the job without anyoperating experience. They were retained after Briggs' layoff. Block at-tempted to dispute the suggestion by the General Counsel that therewere operators who were not as experienced as Briggs (or Carlen), butBlock is contradicted by admissions in campaign literature signed by Re-spondent's executive "Bitz" Brown referring to the fact that some of theoperators were inexperienced (see G.C. Exh. 3).been retained earlier, and was reassigned to work on adifferent job, even after his work as a loader operator onthe night shift had been curtailed, it is difficult to con-clude that Respondent had any strict policy of laying off,rather than reassigning, an experienced operator whenthe demand for his particular "machine" became re-duced.25Accordingly, it is doubtful that the mere lack of needfor one of the compactors then in use had any real influ-ence in causing Block to decide to lay off Briggs on De-cember 3. Of course, an accumulation of dissatisfactionsabout other aspects of Briggs' performance might tilt thebalance; and Block admittedly attempted to claim thatthis was the case in his statements that Briggs' "absentee-ism" and "general work attitude" were also motivatingfeatures. I deal with those explanations below.As to Briggs' alleged absenteeism as a factor, therecord shows that Briggs was absent on 4 consecutivedays in the week ending November 15,26 on 2 separatedays in the week ending November 22, and on 4 con-secutive days in the week ending November 29. Thelatter period must be ignored (as Respondent concedes)because it was associated with a general, weather-relatedshutdown. It is also undisputed that all of these absenceswere taken with the knowledge and acquiescence of Re-spondent's agents. While Block sought to create the gen-eral impression that he found such absences vexing anddisruptive of urgent production needs, Block admits thathe never warned Briggs about his conduct in this regard.It is also noteworthy that Respondent's published policywas to issue warnings when "absenteeism" was deemedexcessive; and that "[airter two (2) warnings the third (3rd)offense will result in immediate discharge."27According-ly, here, as in the case of Carlen below, Respondent'sfailure to follow the very "standard ...which it has setfor itself"28its probative in assessing the real motivationunderlying its actions against alleged discriminatees.Block further undermined his own believability andthereby strengthened the inference of discriminatory2s For reasons discussed earlier at fn. 6, 1 do not find credible Block'sstatement that he retained Briggs after the curtailment of night shift oper-ations in order to avoid any suggestion of discrimination against Briggsdue to his union activities. If that is true, it may be asked moreover whya similar sense of caution did not influence Block to retain Briggs beyondDecember 3: i.e., until the December 11 election had been concluded.Block's evidently false explanation here, incidentally betraying a tend-ency to deal in an extraordinary manner with union activists, merelyserves to augment the suspicion that he wished to camouflage the realconsiderations which influenced his decisions affecting Briggs.26 Although Briggs changed his testimony on the subject, I credit hisultimate explanation that the 4 consecutive days of absence in the weekending November 15 were linked to a trip he had taken back to the Mid-west to move some belongings, which Block was admittedly aware of.Crediting Linda Thomas' testimony, Block was seemingly unconcernedabout that absence at the time.27 G.C Exh. 2. Addressing this, Block stated in substance that he didnot pay much attention to these printed policies. Block was not convinc-ing when he said this and the suggestion that these rules had no real util-ity or application on the IPP is directly contradicted by Bitz Brown'sOctober 14 campaign letter to employees in which he stated, referring tothe above-quoted rules, ". .we should review the company's policiesthat affect your jobs and your pay checks. Your foreman will give you awritten summary of these policies. Don't hesitate to ask any questionsyou may have. It is worth the effort to avoid any misunderstanding."(See G.C. Exh. 3.)28 FPCAdvertising, 231 NLRB 1135, 1136 (1977)193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDintent (Shattuck Denn Mining, supra) when he embel-lished his testimony further by saying that he followed a"three strikes and you're out" approach which, in thecontext of absences, meant that 3 absences within "acouple weeks' time" would cause him to terminate anemployee. Yet, as is detailed in the General Counsel'sbrief,29Respondent's own records contradict this claimin a substantial number of instances, showing that manyemployees had absences of more than 3 days within 2weeks without having been terminated. Indeed, GeraldFreeman missed 4 days of work in 1 week without beingterminated and he was recalled in the following spring.Even more probative here was Linda Thomas' accountof an incident where Block was, contrary to the tenor ofhis testimony at trial, suprisingly solicitous of the 5-dayabsence of Eugene Varah in the week ending November1.3°There, as Thomas testified, and I find, Block askedThomas to get in touch with Varah to ask if he intendedto return to work. Thomas did so and Varah was al-lowed to resume working. Varah was also recalled towork in the following spring.Accordingly, the evidence generally does not supportBlock's assertion that he was moved to lay Briggs offprematurely (and later not to recall him) because of hisrecord of absences. And the apparently bogus characterof Block's assertion here causes me to doubt the sincerityof his attempt to fall back finally on a general disparage-ment of Briggs' "general work attitude." Pressed on thispoint by the General Counsel, Block was initially unableto recall examples, beyond the belief that Briggs had atendency to "stroke it."3i I do not regard as worthy offurther discussion the minimal examples32which Re-spondent's counsel was eventually able to elicit fromBlock on this point, since, although essentially undisput-ed, they do not appear to have caused any concern toBriggs' supervisors. Moreover, it is clear from their testi-mony that Briggs' supervisors simply did not shareBlock's low assessment of Briggs' general performance.It is also significant, as Block admits, that Block made noeffort to confer about Briggs with Briggs' foremanbefore deciding to lay him off. I am more inclined toview Block's citation of the "attitude" matter as reflect-ing Block's distaste for Briggs' "attitude" as it was mani-fested in his protected activities.33I thus conclude that Block's asserted reasons were notthe ones which truly motivated his decisions to lay offBriggs on December 3 and later not to recall him to29 G.C. br., pp. 25-27.30 I rely here on the admission that this was the case in the generalabsence summary received as Resp. Exh. 4, even though that exhibit isnot entirely reliable when compared to certain original records inciden-tally received as to certain employees.31 In Block's lexicon, this expression is apparently synonymous withgoldbricking.32 These include Briggs' request to leave work early one day (grantedby his foreman) to take his cat to a veterinarian, and Briggs' request notto take a late-in-the-day assignment to operate a scraper for an hour, be-cause that work would aggravate his leg, which had earlier been injuredon the job. This request was also honored by Briggs' foreman.33 References to an employee's undesirable "attitude" is often properlyseen as a coded reference by management officials to activities which areprotected by the Act, but which are also perceived to be inimical to man-agement's interests. E.g., Crown Cork & Seal. supra, 255 NLRB at 39, fn.96, and cases cited.work and that, in any case, even if they were present inhis mind when he made those decisions, they were not"causative" in the Wright Line sense.Block's professed reasons for refusing to recall Carlenwhen work resumed in the spring really boil down toone-that Carlen, like Briggs, was "stroking it" on thejob (and, indeed, had done so on previous jobs for Re-spondent known to Block and other supervisors presenton the IPP). There are many features to this defensewhich are defective for the same reasons discussed in thecase of Briggs. Block admits that, contrary to publishedpolicy, he did not issue a series of warnings to Carlenabout his alleged malefactions (although Block andCarlen agree that on one occasion, Block showed dis-pleasure about Carlen's idleness). But the most incrediblefeature in Block's claim that Carlen's tendency to be idleprompted the decision not to recall him is the nature ofthe proof itself. Thus, Block and other supervisors withknowledge of Carlen's performance on previous jobs forRespondent uniformly left the impression that Carlen hasalways been a qualified, but lackadaisical, operator whowas, on balance, unsatisfactory. This appears to provetoo much, however, since it is evident that the same con-siderations which purportedly caused Block to refuse torecall Carlen in the spring were present when Block ini-tially agreed to hire Carlen on the IPP job.34It is alsodifficult to accept Block's claim that the only reason thathe hired Carlen in the first place was that he was havingdifficulty getting experienced operators. As noted earlier,Carlen was one of the first operators hired by Block andthere is no evidence that Block had already screened andrejected inexperienced operators before agreeing to hireCarlen. Moreover, Block's protestation that the operatorswhich he eventually hired were experienced (althoughcontrary to the credited record) reveals the ease withwhich Block switched ground on this point. Finally, as-suming that at some point Block truly believed that hehad assembled a satisfactory crew of experienced opera-tors, Block did not credibly explain why he allowedCarlen thereafter to remain on the job.35These considerations cause me to believe that Block(and other foremen called to support Block's testimony)tended to exaggerate the shortcomings which they attrib-uted to Carlen. Put another way, Carlen could not havebeen as undesirable as he was portrayed in the picturewhich Block and those foremen ultimately painted ofhim, for Block would not have encouraged him to cometo the IPP in the first instance had he been that much ofa loafer. Block's having presented unconvincing explana-tions for his decision to reject Carlen for recall whilegenerally recalling experienced operators from the previ-34 Crediting Carlen's undenied testimony here, Carlen did not evenleave the Midwest to travel to Utah for work on the IPP until he hadspoken to Block by telephone and the latter had told him that therewould be work for him.35 Block attempted an explanation; i.e., that he did not wish to put anyfavorable election results in doubt by laying off a conspicuous union sup-porter before the election. But, as noted above, these purported inhibi-tions did not ultimately prevent Block from "jeopardizing" the electionresults by laying Bnggs off before the election. Again, the seeming false-ness of Block's explanation adds weight to the inference that unlawfulconsiderations triggered Block's ultimate judgment not to recall Carlen.194 BROWN AND LAMBRECHT EARTH MOVERSous season, and while even resorting to new hires duringthe spring phase causes me to conclude that the GeneralCounsel's prima facie case suggests the more probable ex-planation for Block's actions.In reaching conclusions respecting the failure to recallCarlen, I have also considered Linda Thomas' testimonythat Respondent's labor relations consultant, Curren, in-dicated "respect" for Carlen and sought to convey an as-surance that Carlen would keep his job, despite his keyrole as a supporter of the Union. But Curren was notshown to have any influence on Respondent's decisionsaffecting recall of employees and there is no evidencethat he was still retained by Respondent in the spring,when Block was making recall decisions. It is clear thatCurren's estimation of Carlen's chances for keeping hisjob turned out to be inaccurate.36By contrast, the ex-pression by Tom Lambrecht, admitted to Thomas byFlorey, that Lambrecht had been prepared to terminateCarlen if Respondent had lost the election, was a mes-sage which Block could be expected to heed. And, evenif Tom Lambrecht was, by that same message, indicat-ing, in the euphoria of an election victory, that he waswilling to forgo a vidictive intention which he had earli-er entertained, it is not difficult to suppose that those ear-lier retaliatory impulses would resurface when decisionswere being made in the following spring respectingwhich operators would be recalled.Accordingly, while these matters are not free fromdoubt (and discrimination cases rarely are), I am satisfiedat least that the credible evidence preponderates in favorof the conclusion that unlawful, discriminatory consider-ations caused Block to act against Briggs and Carlen, asalleged in the complaint.CONCI.USIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. In selecting Gerald Briggs for early layoff on De-cember 3, 1981, and in choosing not to recall eitherGerald Briggs or Terry Carlen for available work fol-lowing a general winter shutdown of operations on theIPP, E. W. "Bill" Block, Respondent's agent responsiblefor those decisions, was moved by hostility toward theiractivities on behalf of the Union and, by those acts andeach of them, Respondent thereby has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.THE REMEDYHaving found that Respondent violated Section 8(a)(3)and (1) of the Act as set forth above, I shall recommendthat Respondent be ordered to cease and desist there-from, and to make employees Gerald Briggs and Terrya6 Inferentially, however, Curren's seeming assurance to Thomas thatCarlen would retain his job strongly tends to contradict Bl<ock's testimo-ny that he had been prepared to let Carlen go earlier because of his poorperformance, but was only inhibited by a desire not to jeopardize theelection results. Had there been such a decision, it would almost certainlyhave involved Curren's imput, as Respondent's labor relations and cam-paign consultant.Carlen whole for the discrimination practiced againstthem, with interest.37Inasmuch as the record reflects that Respondent'sscheduled work on the IPP was of limited duration andhad been completed by the time of the trial herein, I donot include in my recommended Order any express di-rection that Respondent reinstate employees Carlen andBriggs. Because Respondent's employees on that projectmay be presumed to have left the Delta, Utah, jobsite-ifnot the general area-by now, I shall recommend thatRespondent mail copies of the proposed remedial noticeto the current mailing addresses of all employees em-ployed by it on the IPP job. The addresses to be usedfor this purpose shall be subject to the approval of theRegional Director of Region 27, who may, in fulfillmentof his role in supervising compliance with this order,make independent investigation as to the current where-abouts of such former IPP employees, and the bestmeans of providing them by mail with said notices.Upon the foregoing findings and conclusions and uponthe entire record, I issue this recommended:ORDER38The Respondent, Brown and Lambrecht EarthMovers, Inc., Delta, Utah, its officers, agents, successors,and assigns, shall:1. Cease and desist from laying off or refusing to recallemployees from layoff in order to discourage member-ship in a labor organization, or in any other like or relat-ed manner interfering with, restraining, or coercing em-ployees in the exercise of the rights guaranteed them inSection 7 of the Act.2. Take the following affirmative action consistentwith the section above captioned "The Remedy" whichis necessary to effectuate the purposes and policies of theAct:(a) Make employees Gerald Briggs and Terry Carlenwhole, with interest, for, respectively, having premature-ly laid Briggs off on December 3, 1981, and for havingrefused to recall both Briggs and Carlen when work onthe IPP was resumed in 1982.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Mail copies of the attached notice marked "Appen-dix"39to all persons employed by it on its IPP job at37 All "make whole" amounts due under the recommended Order areto be computed in accordance with formulas and policies established inF W Woolworth Co., 90 NLRB 289 (1950), Isis Plumbing Co., 138 NLRB716 (1962), and Florida Steel Corp., 231 NLRB 651 (1977).a3 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions. and recommended Order herein shall, as providedin Sec 10248 olf the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.39 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDelta, Utah, using their current mailing addresses as ap-proved by the Regional Director for Region 27.(d) Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.196